 1                                        U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
 8   CHAREL L. FISHER,                )
                                      ) CIVIL NO. 3:18-cv-5871-RSM
 9
                   Plaintiff,         )
10                                    ) ORDER FOR EAJA FEES, COSTS, AND
     vs.                              ) EXPENSES
11                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
12                                    )
                   Defendant.         )
13                                    )
14
           THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
15
     Motion to Award EAJA Fees, Costs, and Expenses, and the Court agreeing that EAJA fees,
16
     costs, and expenses should be awarded, good cause having been shown, now, therefore, it
17
     is hereby
18
           ORDERED that Plaintiff is hereby awarded EAJA fees of $3,941.73, costs in the
19
     sum of $400.00, and expenses in the sum of $5.43. Subject to any offset allowed under the
20
     Treasury Offset Program, as discussed in Astrue v. Ratliff, 130 S. Ct. 2521, 560 U.S. __
21
     (2010), payment of this award shall be sent to Plaintiff’s attorney Eitan Kassel Yanich at
22

23

                                                             Law Office of Eitan Kassel Yanich, PLLC
                                                             203 Fourth Avenue E., Suite 321
      ORDER FOR EAJA FEES, COSTS, AND                        Olympia, WA. 98501
      EXPENSES [3:18-cv-5871-RSM] - 1                        (360) 705-1226
 1   his address: Eitan Kassel Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA.

 2   98501.

 3            After the Court issues the order for EAJA fees and expenses, the Commissioner will

 4   consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

 5   attorney. Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend on

 6   whether the EAJA fees and expenses are subject to any offset allowed under the Treasury

 7   Offset Program. The Commissioner agrees to contact the Department of Treasury after the

 8   order for EAJA fees and expenses is entered to determine whether the EAJA fees and

 9   expenses are subject to any offset. If the EAJA fees and expenses are not subject to any

10   offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiff’s attorney

11   Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to his

12   address.

13            DATED this 7 day of October 2019.

14

15                                              A
                                                RICARDO S. MARTINEZ
16                                              CHIEF UNITED STATES DISTRICT JUDGE

17

18   Presented by:
19

20   S/EITAN KASSEL YANICH____________
     EITAN KASSEL YANICH, WSBA #13690
21   Attorney for Plaintiff

22

23

                                                               Law Office of Eitan Kassel Yanich, PLLC
                                                               203 Fourth Avenue E., Suite 321
      ORDER FOR EAJA FEES, COSTS, AND                          Olympia, WA. 98501
      EXPENSES [3:18-cv-5871-RSM] - 2                          (360) 705-1226
